Citation Nr: 1040428	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  96-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to herbicides.

2.  Entitlement to a disability rating in excess of 10 percent 
disabling for a skin disability of the feet, prior to September 
15, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge and the Air 
Medal.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the RO that denied 
service connection for peripheral neuropathy.  The Veteran timely 
appealed.

In September 1999, the Veteran testified during a hearing before 
RO personnel.  In October 2001, the Board remanded the claim for 
additional development.  Subsequently, in a June 2005 decision, 
the Board denied service connection for peripheral neuropathy.

The Veteran appealed the June 2005 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2007 Memorandum Decision, the Court vacated the Board 
decision and remanded the case to the Board for readjudication.  
Judgment was entered in August 2007.  Thereafter, the case was 
returned to the Board, consistent with the Court's judgment.

This case is also before the Board on appeal from an August 2002 
decision of the RO that denied a disability rating in excess of 
10 percent for a service-connected skin disability of the feet, 
prior to September 15, 1998.  The Veteran appealed for an 
increased disability rating. 

In April 2009 the Board remanded the claims for further 
development consistent with the Court's judgment in August 2007 
and for the Veteran to be afforded a video-conference hearing 
before a Veterans Law Judge.  The required development having 
been completed, this case is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In January 2008 the Veteran again testified at a hearing before 
RO personnel.  The Board notes that the appellant requested a 
video-conference hearing in connection with the current claim as 
well.  The video-conference hearing was subsequently scheduled 
and held in February 2010.  The appellant testified at that time 
and the hearing transcript is of record.


FINDINGS OF FACT

1.  The evidence demonstrates that it is likely the Veteran's 
currently peripheral neuropathy is related to his active service.

2.  Prior to September 15, 1998 the Veteran's skin condition of 
the feet manifested in onychomycosis with badly destroyed nails 
of the 1st and 5th toes bilaterally and tinea pedis and xerosis 
of the soles of the feet and between the toes.  The evidence of 
record does not reveal exudation or constant itching, extensive 
lesions, or marked disfigurement; or ulceration, extensive 
exfoliation or crusting, and systemic or nervous manifestations, 
or an exceptionally repugnant condition.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for a skin disability of the feet, prior to September 
15, 1998, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, in regard to the claim of entitlement to a disability 
rating in excess of 10 percent disabling for a skin disability of 
the feet, prior to September 15, 1998, the Veteran is challenging 
the initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all pertinent VA treatment 
records.  The Veteran submitted private treatment records from 
Drs. W.M., H.S.L., J.A.R., M.H., P.G.R., and F.R.M., and was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  The appellant 
was afforded a relevant VA medical examination in September 1998.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In regard to the Veteran's claim of entitlement to service 
connection for peripheral neuropathy, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Where the Veteran served continuously for 
ninety (90) or more days during a period of war, and an organic 
disease of the nervous system became manifest to a degree of 10 
percent or more within one year from the date of the Veteran's 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. 
§ 3.309(e) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no record of 
such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  These diseases include chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (including 
cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See, 38 C.F.R. 
§ 3.309(e), Note 2.  

According to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  Service in 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313(a).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran seeks entitlement to service connection for 
peripheral neuropathy, to include as due to exposure to 
herbicides.  The Veteran's service personnel records confirm 
that, between September 1967 and May 1968, he served in the 
Republic of Vietnam.  As such, he is presumed to have been 
exposed to herbicides during such service.  

Service medical records in the present case are essentially 
negative for complaints of, treatment for, or findings of 
peripheral neuropathy.  In this regard, the Board acknowledges 
that, at the May 1968 separation examination, the Veteran 
asserted that he had previously experienced, or was experiencing 
at that time, cramps in his legs as well as foot trouble.  At the 
discharge evaluation, however, the Veteran also specifically 
denied ever having experienced lameness or neuritis.  
Furthermore, the examiner noted that the Veteran's "medical 
history . . . [was] of no clinical significance."  In addition, 
the physical examination conducted at the May 1968 evaluation 
demonstrated that the Veteran's lower extremities as well as his 
neurological evaluation were normal.  

The Veteran was scheduled for an acute neurological examination 
in August 1981.  The Veteran was noted to complain of chronic 
headaches in February 1991.  The Veteran was noted to have no 
neurological deficits and was recommended for an 
electromyography.

The first competent evidence of a diagnosis of peripheral 
neuropathy is dated in February 1992, almost 24 years after the 
Veteran's separation from service.  In February 1992 the Veteran 
was afforded a VA Compensation and Pension (C&P) epilepsy and 
narcolepsy examination.  After examination it was noted that the 
Veteran had "a peripheral neuropathy for which he will need a 
nerve conduction velocity on the lower extremities."  The 
Veteran was subsequently noted to have "a peripheral neuropathy 
clinically corroborated by NCV studies."  This test, which was 
conducted one year later in February 1993, provided findings that 
were compatible with peripheral neuropathy of both posterior 
tibial nerves (mostly axonal).  Subsequent examinations confirmed 
a diagnosis of peripheral neuropathy.  

In an unrelated VA Compensation and Pension (C&P) examination 
report, dated in January 1993, the Veteran was noted to have no 
neurological problems.  In a VA treatment note, dated in October 
1997, the Veteran complained of left leg pain for the prior 6 
years.  In April 1998 the Veteran was noted in a private 
examination report to be diagnosed with peripheral neuropathy 
since February 1993 based upon a NCV.  In a VA treatment note, 
dated in December 1998, the Veteran complained of numbness in his 
limbs for a long time.  In a private treatment note, dated in 
January 1999, the Veteran was diagnosed with peripheral 
neuropathy.

In January 1999 the Veteran was afforded a VA C&P neurological 
examination.  Physical examination revealed that the Veteran 
walked with a limp favoring the right lower extremity, with a 
wide based gait.  The Romberg test was negative and the tandem 
was not tested.  There was no dysmetria or dysinergia.  There was 
weakness in both lower extremities, graded as 3 to 3.5 out of 5 
at least partly due to pain.  There was diminished vibration and 
pinprick sensations distally.  Deep tendon reflexes were absent 
in the lower extremities.  The Veteran was diagnosed with 
peripheral neuropathy; however, no opinion regarding the etiology 
was provided.

In a VA treatment note, dated in April 1999, the Veteran was 
noted to be diagnosed with peripheral neuropathy.  The Veteran 
found to have absent deep tendon reflexes in the lower 
extremities.  In August 1999 the Veteran underwent nerve 
conduction studies of the lower extremities for complaints of low 
back pain radiating into the right groin and leg.

In March 2004 the Veteran was afforded a VA C&P nerves 
examination.  The Veteran was noted to have been diagnosed with 
peripheral neuropathy as early as 1992.  The peripheral 
neuropathy was noted at the time to be clinically determined 
through decreased vibration sense, decreased pain perception, and 
absent reflexes in the lower extremities.  The examiner noted 
that the peripheral neuropathy was confirmed by electodiagnosis 
in 1993.  The examiner further noted that the Veteran had a 
confirmation of his peripheral neuropathy by a private physician 
in 1999 with absent reflexes in both legs.  The Veteran 
complained in 1999 of numbness in the hands and burning 
sensations in the legs.  In 1999 there was a positive Phalen and 
Tinel signs compatible with a clinical diagnosis of carpal tunnel 
syndrome.  The Veteran was reported to recall numbness in his 
feet since his early days in Vietnam and the Veteran related the 
condition to trench foot in Vietnam.  Physical examination of the 
Veteran revealed peripheral neuropathy in both lower extremities 
confirmed by electrodiagnosis and clinically.  Sensory 
examination showed decreased pinprick perception in both hands 
and feet in a globe and stocking-type distribution.  The 
vibratory sensation was also decreased in the lower extremities 
distally at ankle level as compared to the knee level.  Motor 
examination revealed no drift during the postural arm extension 
of the upper extremities.  There were no involuntary movements 
and the tone was normal in all four extremities.  There was no 
hemi or monoparesis.  There was no atrophy and no fasciculations.  
The deep tendon reflexes and patellar reflexes were not tested 
since the Veteran was wearing bilateral knee braces but the 
Achilles reflexes were absent bilaterally.  Upper extremities 
showed +1 deep tendon reflexes.  The examiner noted that there 
was definite peripheral neuropathy in the lower extremities 
without wasting or atrophy.  

The examiner diagnosed the Veteran with definite peripheral 
neuropathy, sensory motor type, both clinically and 
electrodiagnostically confirmed since 1992.  The Board notes that 
the examiner stated that the Veteran's peripheral neuropathy was 
"most likely . . . present prior to 1992."  The examiner also 
acknowledged that this disability was not diagnosed (based on 
clinical evaluation findings) until 1992, many years after the 
Veteran's discharge from active military duty.  The examiner 
identified no relationship between the Veteran's currently 
diagnosed peripheral neuropathy and any incident of his service.  

In September 2007 the Veteran was noted to be diagnosed with 
peripheral neuropathy.  Also in September 2007 the Veteran was 
reported to have normal musculoskeletal strengths in all 
extremities, deep tendon reflexes of +2 in triceps, biceps, 
brachioradialis, patellar, Achilles, bilaterally, normal plantar 
reflex bilaterally, and grossly intact sensorium to soft touch 
and pin-prick.

The Veteran has reported that he has experienced his symptoms 
since 1968 and testified in September 1999 that his condition 
began which he was in Vietnam and his legs cramped and 
"locked."

In June 2009 the Veteran was afforded a VA C&P nerves 
examination.  The examiner noted that a review of the medical 
records revealed upper and lower extremity numbness and 
paresthesias.  The paresthesias consisted of tingling and cramps.  
Physical examination revealed motor and sensory function 
unchanged since the 2004 VA examination.  Reflex examination 
revealed +1 biceps, triceps, brachioradialis, and knee reflexes 
bilaterally.  Reflexes were absent at the ankles.  Bilateral 
plantar flexion was normal.  There was no muscle atrophy, 
abnormal muscle tone or bulk, or abnormal movements.  The 
function of joints was not affected and the Veteran's gait and 
balance were normal.  Electromyography and nerve condition tests 
were not performed.  The examiner diagnosed the Veteran with 
peripheral neuropathy, sensory type, in upper and lower 
extremities as previously clinically confirmed in the VA 
examination dated in 2004.  The examiner rendered the opinion 
that based upon the Veteran's statements of body cramps, 
tingling, trench foot, and exposure to herbicides; it is at least 
as likely as not that the Veteran's peripheral neuropathy was 
related to the Veteran's active military service.  The examiner 
further noted that the symptoms reported by the Veteran are those 
of neuropathy, clinically.

The Board finds that entitlement to service connection for 
peripheral neuropathy is warranted.  The Veteran is currently 
diagnosed with upper and lower bilateral peripheral neuropathy.  
The Veteran has competently and credibly reported that he 
experienced cramping and locking of the leg muscles in service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  After 
examination in March 2004 the veteran was diagnosed with 
peripheral neuropathy.  However, the examiner rendered the 
opinion that although the peripheral neuropathy predated 1992 it 
was not diagnosed until many years after separation from service.  
The examiner could not identify a relationship between the 
Veteran's peripheral neuropathy and service.  After examination 
in June 2009 the examiner rendered the opinion that the Veteran's 
peripheral neuropathy was at least as likely as not related to 
the Veteran's active service including the Veteran's reported 
cramping and locking of the legs and the Veteran's exposure to 
herbicides in service.  As the evidence is at least in equipoise, 
entitlement to service connection for peripheral neuropathy is 
granted.

III.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an entitlement to a disability 
rating in excess of 10 percent disabling for a skin disability of 
the feet, prior to September 15, 1998.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed.Reg. 
52,695 (1996).  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the Veteran applies, absent congressional or 
Secretarial intent to the contrary.  In this regard, the General 
Counsel of VA has held that, ordinarily where a law or regulation 
changes during the pendency of a claim for a higher rating, the 
Board should first determine whether the revised version is more 
favorable to the Veteran.  See VAOPGCPREC 3-2000 (2000).  Under 
those circumstances, the General Counsel advised that it might be 
necessary for the Board to apply both the old and new versions of 
the regulation.  In this case, however, because the retroactive 
reach of the revised regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that change, 
and since this decision is confined to that period prior to the 
effective date of the revised regulation, the Board will consider 
this claim under the former regulation only.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); cf. VAOPGCPREC 3-2000 (which 
contemplates an appellate period that both precedes and succeeds 
the effective date of the regulatory change).  

The Veteran's skin condition of the feet is rated by analogy to 
eczema under Diagnostic Code 7806.  38 C.F.R. § 4.118 (1998).  
Under this code, a 10 percent evaluation is available for where 
the skin disability is productive of exfoliation exudation or 
itching involving an exposed surface or extensive area.  A 30 
percent rating is warranted is the disability is manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition.

In June 1981 the Veteran complained of a skin problem.  In 
December 1987 the Veteran complained of a rash.  In February 1991 
the Veteran was sent for a dermatology consultation that revealed 
pruritic discoloration on the ankles.  The Veteran was diagnosed 
with tinea pedis and xerosis.  In January 1992 and November 1993 
the Veteran was diagnosed with tinea pedis.  In November 1993 the 
condition was noted to extend to the soles and in between toes.

In July 1993 the Veteran was diagnosed with onychomycosis and in 
August 1993 the Veteran was prescribed an antifungal medication.  
The Veteran was noted to have badly destroyed nails of the 1st 
and 5th toes bilaterally.  In September 1993 the Veteran was 
again diagnosed with onychomycosis and badly destroyed nails in 
the 1st and 5th toes bilaterally.  In June 1998 the Veteran was 
noted to have an infected 1st toenail with surgical intervention 
with infected toenail.  The area was painful to palpation.

The Veteran was afforded a VA C&P skin examination in September 
1998.  The Veteran reported a history of a rash on the feet and 
groin since he was in Vietnam in 1968.  He indicated that he was 
treated with Penicillin and powder on his feet with no results.  
The Veteran stated that he continued to have the problem with his 
feet; however, the skin condition in the groin improved.  After 
physical examination the Veteran was diagnosed with tinea pedis 
and tinea unguium.  The examiner rendered the opinion that these 
conditions were due to a fungal infection of the skin and 
toenails.

The Veteran was afforded a VA C&P skin examination in November 
1998.  The Veteran reported that his skin condition began in 1968 
while he was serving in Vietnam.  The condition was noted to have 
been due to a fungal infection of the feet which was precipitated 
by a constant use of boots with moisture and heat.  The Veteran 
was noted to have involvement of the soles, toe webs, and 
toenails.  The Veteran reported that the condition was constant 
and worsening.  He stated that when the infection is severe he 
cannot wear shoes and needs systemic antibiotics for bacterial 
infections.  

The Veteran was diagnosed with chronic tinea pedis and 
onychomycosis in December 1998. 

The Board finds that entitlement to an evaluation in excess of 10 
percent, for a skin disability of the feet, prior to September 
15, 1998, is not warranted.  Prior to September 15, 1998 the 
Veteran's skin condition of the feet manifested in onychomycosis 
with badly destroyed nails of the 1st and 5th toes bilaterally 
and tinea pedis and xerosis of the soles of the feet and between 
the toes.  The evidence of record does not reveal exudation or 
constant itching, extensive lesions, or marked disfigurement; or 
ulceration, extensive exfoliation or crusting, and systemic or 
nervous manifestations, or an exceptionally repugnant condition.  
As such, entitlement to an evaluation in excess of 10 percent 
disabling for a skin disability of the feet, prior to September 
15, 1998, is not warranted.

The Board has also considered whether the Veteran's disability is 
so exceptional as to require consideration of an extraschedular 
rating during the period on appeal.  In Thun v. Peake, the Court 
held that determining whether a claimant is entitled to an 
extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 
115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first 
step is to determine whether the "evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate."  Id.  If the adjudicator determines that this is 
so, the second step of the inquiry requires the adjudicator to 
"determine whether the claimant's exceptional disability picture 
exhibits other related factors," such as marked interference 
with employment or frequent periods of hospitalization.  Id. at 
116.  Finally, if the first two steps of the inquiry have been 
satisfied, the third step requires the adjudicator to refer the 
claim to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of whether 
an extraschedular rating is warranted.  Id.

In this case, the schedular criteria are adequate to address the 
Veteran's level of disability for his skin disability prior to 
September 15, 1998.  His disability evaluation is a recognition 
of the severity of impairment of his disability.  The Veteran's 
subjective and objective symptoms are contemplated in the rating 
criteria and are allowed for in his disability rating.  During 
the period on appeal the Veteran was employed.  He did not 
require any hospitalization for his disability.

There is nothing unusual in the Veteran's specific case that 
renders the rating schedule inadequate to address his 
disabilities.  In light of this finding there is no requirement 
to proceed with the next two steps in consideration of an 
extraschedular rating.  Thun, 22, Vet. App. at 116.

In a rating decision dated in March 2000 the Veteran was awarded 
total rating for compensation purposes based on individual 
unemployability (TDIU) effective December 15, 1997.

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the Veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  TDIU may be a part of a claim for increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, during 
the period on appeal prior to December 15, 1997, the Veteran 
reported that he was employed in treatment notes dated in 
February 1992, May 1993, December 1995, and February 1996.  
Moreover, there is no evidence of unemployability during the 
period on appeal prior to December 15, 1997, accordingly, TDIU is 
not raised by the record.


ORDER

Entitlement to service connection for peripheral neuropathy, to 
include as due to exposure to herbicides, is granted. 

Entitlement to a disability rating in excess of 10 percent 
disabling for a skin disability of the feet, prior to September 
15, 1998, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


